Order entered March 15, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00038-CV

                                  BASIL BROWN, Appellant

                                               V.

                                 ROBERT HAWKINS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 16C-0127

                                           ORDER
       Appellant has been declared a vexatious litigant. By letter dated January 29, 2019, we

instructed appellant to file, by February 8, 2019, written verification that he has obtained an

order from the local administrative judge permitting the filing of this appeal. See TEX. CIV.

PRAC. & REM. CODE ANN. § 11.103(a). By order dated February 13, 2019, the Court granted

appellant an extension of time to February 26, 2019.

       Before the Court is appellant’s February 27, 2019 second motion requesting an extension

of time to comply and appellee’s objection to the motion. In his motion, appellant asserts that he

has been unable to comply because the local administrative judge “has been ill and away from

the courthouse.” In his objection to the motion, appellee disputes the accuracy of the reason

given for a further extension.
       We GRANT appellant’s motion to the extent that appellant shall file, by March 25,

2019, written verification that he has obtained an order from the local administrative judge

permitting the filing of this appeal. See id. We caution appellant that no further extension will

be granted and that failure to comply will result in dismissal of the appeal without further notice.

                                                      /s/     BILL WHITEHILL
                                                              JUSTICE